The opinion of the court was delivered by
Garrison, J.
The resolution adopted by the board of water commissioners of the city of Perth Amboy for the purchase of thirty-two and one-half acres of land at Runyon pumping station for the sum of $15,500 should be set aside.
The testimony shows that from recent sales and even from • a recent purchase of substantially similar land by this board it could reasonably have been apprehended that the fair market value of the tract of thirty-two and one-half acres would not exceed $1,000.
The board has had conferred upon it by the legislature the power of condemnation to meet just such a situation as this. Under these circumstances the failure of the board to have recourse to proceedings in condemnation, in view of the ex*26cessive purchase price demanded, is an unreasonable and improvident exercise by the board of the powers conferred upon it.
The resolution is set aside.